Title: From John Quincy Adams to Susanna Boylston Adams Clark Treadway, 27 November 1826
From: Adams, John Quincy
To: Treadway, Susanna Boylston Adams Clark


				
					My dear Niece
					Washington 27th. November 1826.
				
				I have received your letter of the 18th. instt. and think you cannot do better, than invest your money in the manner proposed by Mr. Johnson; advising you only to take such security for the payment of principal and interest, as will be satisfactory to you—The best I believe, is a mortgage upon amply equivalent Real Estate—To  enable you to make the investment without loss of time I have enclosed to my Son George a check on the United States Branch Bank for three thousand Dollars, payable to your order which he will deliver to you, in exchange for my Note to you, for that sum which bears interest from the first of October, which you will be kind enough to deliver to him—He will at the same time pay you the interest which will be due upon it, till the day of his taking it up.I am glad to hear you are comfortably situated with Mr. and Mrs Cutler, to whom present my respects / and believe me to be your Affectionate Uncle
				
					
				
				
			